In an action to recover insurance brokerage fees, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Robbins, J.), dated December 7, 1984, as, upon granting their motion to vacate a default judgment, conditioned vacatur upon the payment of costs of $2,000 to the plaintiff’s attorney within a specified time, and the plaintiff cross-appeals from so much of the same order as granted the defendants’ motion to vacate the default judgment.
Order affirmed, without costs or disbursements. No opinion. The defendants’ time to comply with the condition requiring the payment of costs of $2,000 to the plaintiff’s counsel is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.